DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 2/17/21.
Claims 1-3, 5-11, 14, and 16-22 are pending and have been examined on the merits.  Claims 4, 12, 13, 15, 23, and 24 are cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/17/21 has been entered.  
Withdrawn Rejections
The objection to claim 23 has been withdrawn due to the cancellation of the claim.   
The 112 4th rejection of claim 24 has been withdrawn due to the cancellation of the claim.
The 103 rejections of claims 1, 2, 4, 5, 7, 8, 11, 18-20 over Borders et al. (US 2007/0077345) have been withdrawn due to the amendment to the claims regarding moisture content after extruding.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specific temperature intervals of , does not reasonably provide enablement for wherein a temperature profile in the multiple cooking zones increases from a beginning temperature in a beginning zone to a maximum temperature and then decreases to an ending temperature in an ending zone.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPG2d 1545, 1547 (Bd. Pat, App, Inter, 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  Although the statute itself does not use the phrase “undue experimentation”, it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter, 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Specifically in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and /or using the claimed invention. These factors include but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary 
Undue experimentation is required to determine the parameters to carry out the steps.  The claim is very broad and encompasses any number of temperature ranges including those that may give undesirable results.  The inventor does not provide much guidance on how what temperature ranges are within to scope of the multiple cooking zones.  Further there is only one example where the Applicants use the claimed low temp to max temp and then reduced temp and these temperatures are specific.  There is no explicit disclosure of the broad recitation in the instant specification. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7, 8, 11, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US 2007/0077345) and in further view of Ning US 2008/0102165.
Regarding Claim 1: Borders discloses a method of making a high protein snack food product that is crispy and puffed [0005; 0033].  Borders discloses a method where vegetable protein that can be soy protein in combination with wheat gluten [0015; 0044], water [0006; 0033], and leavening agent [0032; claim 1].  Borders discloses mixing and extruding through a die [0025; 0039].  Borders discloses manufacturing conditions where the temperatures have (for example test run 1) a beginning temperature of 146°F, then maxing out at 260°F and then ending at 247°F [Table 9 Text runs 1-5].

Borders does not disclose that the moisture content after extruding is 18 to 28%.
Ning discloses an extruded food product containing soybean, peas, and wheat gluten [0019; 0024; 0025]; a leavening agent [0039]; and a moisture content in the extruded material of from about 10% to about 50% [Table 2] and that the product is puffed (bubbled) and expanded [0062].  Ning explicitly discloses a combination of soybean, pea and wheat [Table A].  Ning discloses that the plant protein is present in the composition from 1 to 90% [0023].  The extrusion mixture has a moisture content of about 1 to about 80% [0043] before extruding and after drying the extrudate is a moisture content of about 4 to 15% [0061].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Borders to include the moisture content right after extruding as disclosed in Ning since Ning discloses extrudate moisture content achieved using multiple cooking zones [Ning 0058] in a similar cooking temperature range as Borders.
 Although Borders does not disclose that the ratio of soybean to wheat gluten is 2 :1, it would have been obvious to modify the amounts of soybean and wheat gluten since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Borders does not explicitly disclose that the die assembly comprises a perforation plate and a forming die downstream from the perforation plate.  However, it would have been obvious to one of ordinary skill in the art to modify the number and order of the placement of dies based on the desire of one of ordinary skill. 

Although Borders does not disclose that the wheat gluten is from 17 to 26%, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Borders overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding the moisture content one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Ning overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 2:  Borders discloses a method of making a high protein snack food product that is crispy and puffed [0005; 0033].  Borders discloses a method where vegetable protein that can be soy protein in combination with wheat gluten [0015; 0044], water [0006; 0033], and leavening agent [0032; claim 1].  Borders discloses mixing and extruding through a die [0025; 0039].
Although Borders does not disclose the term bubble, the term puffed is synonymous with bubble. 
Regarding Claim 3: Borders discloses as discussed above in claim 1.  Borders discloses including leavening agents as discussed above.
Borders does not disclose wherein the plant protein blend comprises from 0.6 % to 1.6 % sodium bicarbonate by weight on a dry basis.  
Ning discloses a protein based snack food containing .75% baking soda [0102].  

Regarding Claim 5:  Borders discloses frying at 350 ºF for 30 seconds [0072].  
Although Borders does not disclose frying for 1 to 5 minutes, it would have been obvious to adjust the time for frying based on the desired state of the end product.
Regarding Claim 7:  Borders discloses as discussed above in claim 2. Borders discloses that extruders can be used to make products that have little expansion to great expansion [0035].   
Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 8:  Borders discloses as discussed above in claim 1 and further discloses where water is added at about 18% in one example [0049].
 Although Borders does not disclose that the moisture content was about 25% to about 31% it would have been obvious to one of ordinary skill in the art to optimize the moisture content on the in-barrel mixture based on the desired level of moisture in the end product since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 11: Borders discloses a fried high protein snack food product that is crispy and puffed [0005; 0033; 0072].  Borders discloses soybean protein and wheat gluten as the additional protein [0026; 0027].  Borders discloses the final product having a moisture content of 1 to 8% [0040].  Borders discloses that the composition contains a leavening agent [0032].  Borders discloses that the soybean protein is about 70-74% and the wheat gluten is about In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding the moisture content of the fried product, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Borders overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 12:  Borders discloses as discussed above in claim 11.  Borders discloses the soybean protein at about 70 to about 74% [0007].  Although Borders does not disclose that the soybean is from 35 to 54%, it would have been obvious to modify the amount of since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 14:   Borders discloses as discussed above in claim 11.  Borders does not disclose wherein the plant protein blend comprises from 0.6 % to 1.6 % sodium bicarbonate by weight on a dry basis.  Ning discloses a protein based snack food containing .75% baking soda [0102].  It would have been obvious to one of ordinary skill in the art to modify the amount of leavening agent in Borders as in Ning in order to provide a desired amount of leaven to the blend.
Regarding Claim 17:  Borders discloses as discussed above in claim 14.   Borders discloses that the leavening agent is sodium bicarbonate [0032].
Regarding Claim 18: Borders discloses as discussed above in claim 11. Borders discloses that the snack food has a crunchy texture [0042].
Regarding Claim 19: Borders discloses as discussed above in claim 11.  Borders does not disclose wherein the fried protein food product comprises a porosity of from 1 to 1.4.  However, it “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 20: Borders discloses as discussed above in claim 11.  Borders discloses that the snack food is porous and puffed (bubbled) [0035; 0042; 0072].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. US 2007/0077345 and Ning et al. US 2008/0102165 as applied to claim 2 above and in further view of Keller et al. US 6,555,153.
Regarding Claim 6: Borders discloses as discussed above in claim 2. Borders does not disclose that the cooking step comprises air popping.  
Keller discloses cooking a snack product cooking by frying and hot air popping [col. 3, lines 25-27].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of cooking as in modified Borders to include air popping as in Keller in order to provide an alternative method of cooking the snack product.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al.  (US 2008/0102165) in view of Borders et al. US 2007/0077345.
Regarding Claim 9: Ning discloses an extruded food product containing soybean, peas, and wheat gluten [0019; 0024; 0025]; a leavening agent [0039]; and a moisture content in the extruded material of from about 10% to about 50% [Table 2] and that the product is puffed (bubbled) and expanded [0062].  Ning explicitly discloses a combination of soybean, pea and wheat 
Ning does not disclose that the legume and wheat are 2:1 and that the wheat gluten is present at 17% to 26%.
Borders discloses that the soybean protein can be about 70-74% and the wheat gluten can be about 24% to about 27% [0007].  Borders also discloses a total protein content of at least 70% [0022; claim 21].  Although Borders does not disclose that the ratio of soybean to wheat gluten is 2 :1, it would have been obvious to modify the amounts of soybean and wheat gluten since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
It would have been obvious to substitute the amounts of legume and gluten in Ning for the amounts in Borders in order to provide an extruded protein product containing soybean, pea and gluten with a desired flavor and nutritional profile.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Ning overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 10:  Ning discloses as discussed above in claim 9.  Ning does not explicitly disclose wherein the extrudate comprises a porosity of 0.34 to 0.45.  However, it would have been obvious that the ingredients extruded together would have formed a level of porosity as discussed in claim 9 since the product of claim 9 is essentially the same as the instantly recited product and “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. US 2007/0077345 and Ning et al. US 2008/0102165 as applied to claim 11 above and in further view of Karwowski et al US 2010/0303991. 
Regarding Claim 16:  Borders discloses as discussed above in claim 11.  Borders discloses including fiber [0024].  Borders does not disclose wherein the fried protein food product comprises from 1.8 wt% to 2.7 wt% pea fiber. 
Karwowski discloses snack products containing soy protein, wheat gluten and fiber and that the fiber could be in the form of pea fiber [abstract; 0037; 0038].  Karwowski discloses the snack product containing fiber content of 5 g to about 8 g per 30 g serving (about 16%).  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify Border to include pea fiber as in Karwowski in order to add the benefits of fiber to the snack product.  Further although Karwowski does not disclose the food product containing 1.8 to 2.7% pea fiber, it would have been obvious to one skilled in the art to modify the amount of pea fiber based on the desired amount in the end product and by routine optimization.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. US 2007/0077345 and Ning et al. US 2008/0102165as applied to claim 1 above and in further view of DeMark et al. (US 2008/0206402).
Regarding Claim 21:  Borders discloses as discussed above in claim 1. Borders discloses including pea protein [0015].  Borders does not disclose the soybean protein concentrate and the pea protein in equal parts. 
DeMark discloses legume products containing pea protein and soy protein concentrate [0026].

	It would have been obvious to modify the amounts of soy protein concentrate and pea protein since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Response to Arguments
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive. 
The 103 rejections of claims 1, 2, 4, 5, 7, 8, 11, 18-20 over Borders et al. (US 2007/0077345) have been withdrawn due to the amendment to the claims regarding moisture content after extruding.  
The Examiner addresses the arguments against Borders and Ning below.
On page 5 the Applicants assert that a prima facie case of obviousness has not been established under Borders since Borders discloses that the mixtures must contain at least 70% soy protein and the instant claims call for a 2:1 ratio of legume protein to wheat gluten flour.
The Examiner maintains that rejection because the claims call for a ratio of about 2:1 and further Borders does not require a legume protein content of at least 70%. What Borders is referring to is the total protein content being at least 70% [0022; claim 21].  Further Borders discloses that the soy protein can be at least 70% [0007] but this is not a requirement.  The amounts in the examples of Borders are exemplary and do not limit soy protein content to the examples.
Further the Applicants assert that the amount of soy protein is four times higher than claimed.  The Examiner disagrees because claim 1 recites about 17 to 26% wheat gluten and that the legume portion is present 2:1 to the gluten.  Taking this approach the amount of legume is about 52%.  A soy protein content of 70% is not four times 52%.  The Examiner also maintains the amounts of soy protein were modifiable as Borders discloses using other proteins.  Further the 
Regarding the rejection of claim 3, the Applicants claim deficiency of the prior art.  The Examiner disagrees for the reasons above.
Regarding claim 6, the Applicants claim deficiency of the prior art.  The Examiner disagrees for the reasons above.
Regarding the rejections of claim 9 and 11 under Ning, the Applicants assert that that Ning does not disclose the moisture content of the extrudate.
The Examiner disagrees because as discussed above in the office action an extrudates moisture content is both expressly and implicitly disclosed especially where the pre extruding and post drying moisture contents have been explicitly disclosed.
Regarding the rejections of claim 11 and its dependents, the Applicants assert that a prima facie case of obviousness has not been established under Borders since Borders discloses that the mixtures must contain at least 70% soy protein and the instant claim 11 calls for a 2:1 ratio of legume protein to wheat gluten flour.
Further, it is the position of the Examiner that Applicants have not established any unexpected or superior results.  Based upon the range of legume protein as instantly claimed one of ordinary skill in the art would manipulate the amounts of the flours to obtain optimal results.  Moreover, the art clearly teaches a composition as claimed having the same exact components with the only distinction being the amount of legume flour material.  It is noted that the amount of legume flour varies.  However, this would only be a difference in degree and not of kind.  The prior art would also obtain an improved product based upon the concentration of the legume flour, absent a showing of evidence to the contrary.

The Applicants assert that Ning does not disclose an extrudate having the claimed plant blend; does not disclose the moisture content of the extruded material being from 18% to 28%.
The Examiner maintains Ning rendered the claim obvious. Ning discloses in Table 1 and 2 the extruded moisture contents of the protein material. Ning also discloses in [0049] the moisture content of 10 to 50%. The Examiner also notes that Ning explicitly discloses a protein blend of soybean, wheat, and pea [Table A].
The Applicants assert that Ning does not cure the deficiencies of Borders. The Examiner maintains that Borders was not deficient and that Ning teaches the limitation for which it was incorporated.
The Applicants assert that DeMark does not cure the deficiencies of Borders. The Examiner maintains that Borders was not deficient and that DeMark teaches the limitation for which it was incorporated and because selecting amounts of the pea and soy protein is a modifiable parameter requiring routine skill in the art.
The Applicants assert that Karkowski does not cure the deficiencies of Borders. The Examiner maintains that Borders was not deficient and that Karkowski teaches the limitation for which it was incorporated.
The remaining rejections of the claims are maintained for the reasons discussed above.
Conclusion                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793